DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-19 are pending of which claims 1, 7, 8 and 9 are in independent form.
	Claim 7, is subject to claim interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1-19 are rejected under 35 U.S.C. 101.
	Claims 1-19 are rejected under 35 U.S.C. 103.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: modules in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Independent claim 7 limitations: elements "pre-stored method module, a pre-stored flow module, a data acquisition module, a flow selection module, a program code generation module, a program code running module, and a result display module…" have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use "module” without reciting sufficient structure to achieve the function.  


A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
1) “pre-stored method module, a pre-stored flow module, a data acquisition module, a flow selection module, a program code generation module, a program code running module, and a result display module ”; has corresponding no structure described in the specification. Therefore the “module” can be interpreted as software which is indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding claim 7, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the module in the claims are directed to software and therefore the claim is software per se.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
 The claim(s) recite(s) data exploration management comprising the steps of: data acquisition; pre-stored flow selection; program code generation; program code running; nothing in the claim element precludes the step from practically performing certain generic computer functions.
The process, as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the generic computer components, then it falls within the “mental process” and “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sivertson; Matthew L. et al. (Sivertson; Matthew L.) [Sivertson] in view of Alfieri; Robert Anthony et al. (US 20140351775 A1) [Alfieri].

	Regarding claims 1, 7, 8 and 9, Sivertson discloses, a data exploration management method, comprising the following steps: data acquisition: acquiring data input by a user, wherein the data comprises data content and an exploration variable (These one or more repositories 226A may store, for example, rules, questions, inquiries, queries, data models, code modules, contents, topics, screens presented to users, pages, etc. or any other suitable data or information in any suitable forms ¶ [0099] and [0186]. This user's input is regarded as the runtime data that is acquired during the execution of the software application ¶ [0151]); 
program code generation: acquiring an operation, a method, and flow program code of the pre-stored flow, and generating and storing output program code (a code generation module for completing the dynamic flow ¶ [0023].  A dynamic application 336 may be formed with these relevant object models 330 (e.g., a code module or an object model 330 generated by the dynamic code generation module(s) 328) or flow nodes 334 generated and/or managed by a flow module 332, wherein a flow node 334 may include or may be associated with its own dynamic condition(s) 320 and/or dynamic action(s) 324 providing independent execution capability ¶ [0126]. Also see ¶ [0133], [0134], [0244]).
program code running: running the output program code, and acquiring and storing a running result (These predetermined classes, rules, etc. determined by the data models 316 or the classes or classification results may be arranged and stored hierarchically in one or more hierarchical data structures 324 ¶ [0140]. The results of the normalization, vectorization, and clustering processes may nevertheless be stored locally on a developer's computing device in some embodiments. In some other embodiments, the results of the normalization, vectorization, and clustering may be stored remotely (e.g., on a computer server hosting the portal) for developer computing devices to access via one or more computer networks ¶ [0174] and [0240]).
	However Sivertson does not explicitly facilitate pre-stored flow selection: acquiring a pre-stored flow selected by the user, wherein the pre-stored flow is used to perform data exploration on the data; program code generation: acquiring an operation, a method, and flow program code of the pre-stored flow, and generating and storing output program code.
	Alfieri discloses, pre-stored flow selection: acquiring a pre-stored flow selected by the user, wherein the pre-stored flow is used to perform data exploration on the data (in another embodiment, Defer_Output( ) may have an option that lets a user select a level in the data flow as the iflow level. In yet another embodiment, by default, level 0 (top) may be the iflow level ¶ [0055] and [0136]). 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Alfieri’s system would have allowed Sivertson to facilitate pre-stored flow selection: acquiring a pre-stored flow selected by the user, wherein the pre-stored flow is used to perform data exploration on the data. The motivation to combine is apparent in the Sivertson's reference, because there is a need for methods, systems, and computer program products for implementing software products or services with dynamic conditions and dynamic actions as well as a need for methods, systems, and computer program products for implementing intelligent systems with dynamic configurability.

Regarding claims 2, 10 and 15, the combination of Sivertson and Alfieri discloses, further comprising the following step: result display: displaying the pre-stored flow, the output program code, and the running result (Sivertson: In addition, when the determination result at 104D is affirmative, the flow proceeds to present the screen 104A ¶ [0096]).

Regarding claims 3, 11 and 16, the combination of Sivertson and Alfieri discloses, wherein the data content comprises a database, a data table, and a data file (Sivertson: some embodiments, one or more completion graphs may be identified; one or more decision tables may be determined based in part or in whole upon the one or more completion graphs; the dynamic flow may be determined based at least in part upon the one or more decision tables ¶ [0027]-[0029]. databases or data structures, etc ¶ [0207], [0209], [0365]).

Regarding claims 4, 12 and 17, the combination of Sivertson and Alfieri discloses, wherein the pre-stored flow comprises a node, a path, the method, and the flow program code, the node and the path constitute the operation, the method comprises a pre-stored method, and the flow program code is used to execute the pre-stored flow (Alfieri: FIG. 1A shows a method 100 for translating a hardware language encoding of the data flows and constructs into a source database, in accordance with one embodiment. As shown in operation 110, a hardware design is received. The hardware design is encoded as one or more data flows (e.g., a representations of a flow of data through a hardware design, etc.) and one or more control constructs (e.g., constructions that may perform various common data steering and storage operations, etc.). As shown in operation 120, a node is generated for each data flow of the one or more data flows. As shown in operation 130, a node is generated for each control construct of the one or more control constructs. In one embodiment, the hardware design 

Regarding claims 5, 13 and 18, the combination of Sivertson and Alfieri discloses, wherein the pre-stored method comprises a statistical method and method program code, and the method program code is used to execute the pre-stored method (Sivertson: FIG. 7C illustrates another example of a decision table that incorporates statistical data and is based on or derived from a directed graph or a completion graph ¶ [0069], [0212], [0213], [0319]).

Regarding claims 6, 14 and 19, the combination of Sivertson and Alfieri discloses, wherein the flow program code invokes the method program code to generate the output program code (Alfieri: The number of input and output iflows is identical and the translator 220 generates logic code to connect bits of the corresponding input and output iflows together. In another embodiment, the translator 220 may generate logic code to connect bits of the corresponding input and output iflows together in the top-level module rather than creating a sub-module that simply assigns wires ¶ [0190], [0194], [0195]).

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3/24/2022
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154